Order entered October 27, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00177-CV

                                EX PARTE JOHN CLOUD

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. X-13-1239-P

                                          ORDER
        We DENY appellant’s October 21, 2014 motion for reconsideration of our order denying

appellant’s petition for judicial notice. Because appellant fails to show what portion of the

reporter’s record is missing or inaccurate and fails to show he and the State cannot agree on

whether or how to correct the record so that it accurately discloses what occurred in the trial

court, we also DENY appellant’s October 24, 2014 motion for hearing. See TEX. R. APP. P.

34.6(e),(f).




                                                     /s/   ADA BROWN
                                                           JUSTICE